DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodings (U.S. Patent 7,459,898 hereinafter Woodings) in view of Meredith (U.S. Patent Application Publication No. 2012/0022450 hereinafter Meredith).
As Claim 1, Woodings teaches a measurement apparatus (Woodings (col. 2 line 23-27), an apparatus for analyzing frequency spectrum data received from the portable hardware device) which transmits and receives a wireless signal to and from a device under test (DUT) and measures a transmission and reception characteristic of the DUT (Woodings (col. 4 line 31-34, fig. 3A-3B, fig. 9, col. 4 line 52-56), device apparatus includes a receiver and transmitter), the apparatus comprising: 
a display (Woodings (col. 10 line 36), a display); and 
a processor that is configured to:
selectably display a plurality of resource unit display graphic forms which are graphic forms illustrating resource units arranged in a frequency bandwidth of a channel on the display unit (Woodings (col. 5 line 52-56, fig. 5, fig. 7), fig. 5 shows the channels (resource units) , 
select a resource unit which is a measurement target by selecting at least one of the plurality of resource unit display graphic forms (Woodings (col. 5 line 65-67), user selects a channel number (resource unit) in order to highlight the frequency band) , and 
vary a display of the resource unit display graphic form between an unselected state (Woodings (col. 5 line 52-56, fig. 5), fig. 5 shows the sub-channel associated with a frequency bandwidth), a selected state, and a state before selection (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band), 
wherein the measurement of the transmission and reception characteristic of the DUT (Woodings (col. 7 line 1-3, fig. 9), transmission and reception (input and output) are measured and displayed) is in accordance with wireless local area network standard (Woodings (col. 6 line 32-46), the communication measured is WiFi channels).
	Woodings may not explicitly disclose while Meredith teaches:
which are different from each other (Meredith (¶0068 line 23-26), hovering over the user interface element in order to change the grayscale to full color. Clicking on the user interface element in order to display highlight selector box)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Woodings instead be a user interface taught by Meredith, with a reasonable expectation of success. The motivation would be to allow user to attract user’s attention on the operating user interface element and improve operational accuracy.

	As Claim 2, besides Claim 1, Woodings in view of Meredith teaches wherein the processor is further configured to display a number of the selected resource unit as an RU number display and selection unit (Woodings (col. 5 line 52-56, fig. 5), fig. 5 shows the sub-channel associated with a frequency bandwidth. Woodings (col. 5 line 65-67), user selects a channel number (resource unit) in order to highlight the frequency band).  
	
	As Claim 3, besides Claim 1, Woodings in view of Meredith teaches wherein the processor is further configured to display an RU number display and selection unit capable of selecting a desired resource unit by inputting a number of the desired resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band), and 
set a display of the resource unit display graphic form selected by the RU number display and selection unit as being selected (Meredith (¶0068 line 23-26), hovering over the user interface element in order to change the grayscale to full color. Clicking on the user interface element in order to display highlight selector box).  


As Claim 4, besides Claim 1, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band).
	
As Claim 5, besides Claim 2, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band).  

As Claim 6, besides Claim 3, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band).  

As Claim 7, besides Claim 1, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band), and displays a plurality of the resource unit display graphic forms having the same size side by side in a horizontal direction representing a frequency band (Woodings (col. 5 line 52-56, fig. 5), fig. 5 shows the sub-channel associated with a frequency bandwidth).  

As Claim 8, besides Claim 2, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band), and display a plurality of the resource unit display graphic forms having the same size side by side in a horizontal direction representing a frequency band (Woodings (col. 5 line 52-56, fig. 5), fig. 5 shows the sub-channel associated with a frequency bandwidth).
  
As Claim 9, besides Claim 3, Woodings in view of Meredith teaches wherein the processor is configured to display the resource unit display graphic form in a size corresponding to a frequency bandwidth of a corresponding resource unit (Woodings (col. 5 line 65-67), user hovers (a state before selection) or clicks (selected state) a channel number (resource unit) in order to highlight the frequency band), and display a plurality of the resource unit display graphic forms having the same size side by side in a horizontal direction representing a frequency band (Woodings (col. 5 line 52-56, fig. 5), fig. 5 shows the sub-channel associated with a frequency bandwidth).  

As Claim 10 and 11, the Claims are rejected for the same reason(s) as Claim 1.

As Claim 12, besides Claim 3, Woodings in view of Meredith teaches wherein each resource unit display graphic form indicate a respective number of subcarriers (Woodings (col. 5 line 65-67, fig. 5), a maximum number of channel ([14]) is displayed. Number 14 is construed a respective number of subcarriers).

As Claim 13 and 14, the Claims are rejected for the same reason(s) as Claim 12.
Response to Arguments
Claim interpretation – 35 U.S.C. §112(f):
	Applicant amended “control unit” into “a processor”; therefore, the Claims are no longer interpreted under 35 U.S.C. §112(f)

Claim rejections – 35 U.S.C. §112(b):
	Applicant removed trademark/tradename from the Claims; therefore, the rejections under 35 U.S.C. §112(b) are respectfully withdrawn.

Claim rejections – 35 U.S.C. §103:
	As Claim 1-11, Applicant argues that Wooding teaches channels as frequency range while “resource unit” are merely units of signal transmission or reception and is not bound to any frequencies (first paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    91
    642
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because the aspect is not claimed. As in current rejection, a channel has predetermined frequency bandwidth (Fig. 7 shows a frequency bandwidth of a channel (2400MHz-2485 MHz)). Each channel has (1-14) frequency bands (resource unit). The predetermined number of subcarriers (14 channels) is displayed. 

As Claim 1-11, Applicant argues that Wooding does not solve the problem of IEEE 802.11ax.
    PNG
    media_image2.png
    188
    634
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because the aspect IEEE 802.11ax is not claimed. Applicant is advised to amend the different between IEEE 802.11ax and local wireless network into the claim. Also, how the problems of IEEE 802.11ax are solved differently from Woodings teachings. 
New Claims are rejected in view of Wooding and Meredith.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143